     Case 2:20-cv-00541 Document 15 Filed 07/21/21 Page 1 of 2 PageID #: 1059




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  CHARLESTON DIVISION


GLENNIS JENE DILLARD,

                              Plaintiff,

v.                                                  CIVIL ACTION NO. 2:20-cv-00541

KILOLO KIJAKAZI,
Acting Commissioner of Social Security,

                              Defendant.



                         MEMORANDUM OPINION AND ORDER


        By Standing Order (Document 3) entered on August 13, 2020, this action was referred to

the Honorable Dwane L. Tinsley, United States Magistrate Judge, for submission to this Court of

proposed findings of fact and recommendation for disposition, pursuant to 28 U.S.C. §

636(b)(1)(B). On June 30, 2021, the Magistrate Judge submitted a Proposed Findings and

Recommendation (Document 14) wherein it is recommended that the Plaintiff’s request/motion to

reverse the Commissioner’s decision (Document 11) be granted, that the Defendant’s

request/motion to affirm the Commissioner’s decision (Document 12-1) be denied, that the final

decision of the Commissioner be reversed, and that this matter be remanded for further proceedings

consistent with the Proposed Findings and Recommendation.

        Objections to the Magistrate Judge’s Proposed Findings and Recommendation were due

by July 14, 2021, and none were filed by either party. The Court is not required to review, under


                                                1
   Case 2:20-cv-00541 Document 15 Filed 07/21/21 Page 2 of 2 PageID #: 1060




a de novo or any other standard, the factual or legal conclusions of the magistrate judge as to those

portions of the findings or recommendation to which no objections are addressed. See Thomas v.

Arn, 474 U.S. 140, 149-50 (1985); see also Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983)

(holding that districts courts may adopt proposed findings and recommendations without

explanation in the absence of objections).

       Accordingly, the Court ADOPTS and incorporates herein the findings and

recommendation of the Magistrate Judge as contained in the Proposed Findings and

Recommendation.      The Court ORDERS that the Plaintiff’s request/motion to reverse the

Commissioner’s decision (Document 11) be GRANTED, that the Defendant’s request/motion to

affirm the Commissioner’s decision (Document 12-1) be DENIED, that the final decision of the

Commissioner be REVERSED, that this matter be REMANDED for further proceedings

consistent with the Proposed Findings and Recommendation, and that this matter be REMOVED

from the Court’s docket.

       The Court DIRECTS the Clerk to send a certified copy of this Memorandum Opinion and

Order to Magistrate Judge Tinsley, counsel of record, and any unrepresented party.

                                              ENTER:          July 21, 2021




                                                 2
